[Cite as State v. Dawson, 2018-Ohio-1157.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                     PICKAWAY COUNTY

STATE OF OHIO,                                  :

        Plaintiff-Appellee,                     :    Case No. 17CA8

v.                                              :
                                                     DECISION AND
DWAYNE C. DAWSON,                               :    JUDGMENT ENTRY

        Defendant-Appellant.                    :    RELEASED 03/23/2018


                                             APPEARANCES:
Matthew L. O’Leary, Circleville, Ohio, for defendant-appellant.

Judy C. Wolford, Pickaway County Prosecuting Attorney, and Heather MJ Armstrong, Pickaway
County Assistant Prosecuting Attorney, Circleville, Ohio, for plaintiff-appellee.


Hoover, P.J.
        {¶1}    This is an appeal from a judgment of conviction and sentence entered by the

Pickaway County Court of Common Pleas following a guilty plea by Dwayne C. Dawson

(“Dawson”), appellant herein, to one count of involuntary manslaughter and one count of

trafficking in heroin. On appeal, Dawson contends that his sentence was clearly and

convincingly contrary to law. Specifically, Dawson claims that the record does not support the

trial court’s consideration of R.C. 2929.11 and R.C. 2929.12.

        {¶2}    For the reasons discussed more fully below, we overrule Dawson’s sole

assignment of error and affirm the judgment of the trial court.


                                   I. Facts and Procedural History
Pickaway App. No. 17CA8                                                                                2


       {¶3}    In June 2016, the Pickaway County Grand Jury returned an indictment charging

Dawson with one count of involuntary manslaughter, in violation of R.C. 2903.04(A), a felony

of the first degree, and one count of trafficking in heroin, in violation of R.C.

2925.03(A)(1)/(C)(6)(a), a felony of the fifth degree. In August 2016, Dawson pleaded not guilty

at his arraignment.

       {¶4}    The charges stemmed from the death of Jessica Lillie, a twenty-seven year old

woman. Jessica had been in an accident for which a doctor prescribed pain killers. She had

become addicted to the pills; and when they ran out, she did heroin. On the evening of the crime,

Dawson had left a dose of heroin outside of Jessica’s home for her to retrieve. Early the next

morning, Jessica was found cross-legged on the floor, dead.

       {¶5}    In December 2016, the matter was scheduled for a jury trial. On the day of trial,

the parties presented the trial court with a “Petition to Enter Plea of Guilty.” Dawson petitioned

the trial court to accept his pleas of guilty to the two counts of the indictment. The petition

specified that the maximum penalty for the involuntary manslaughter charge was eleven years;

and the maximum penalty for the trafficking in heroin charge was twelve months. Although the

petition specifically stated that the State would recommend a three year sentence, the petition,

that Dawson executed, also stated:

        I also understand that if I plead “Guilty” to the charges against me, the Court may

       impose the same punishment as if I had plead “Not Guilty,” stood trial and had

       been convicted by a jury.

       {¶6}    The trial court accepted the guilty pleas to both counts, entered a finding of guilt,

and passed the case for sentencing until such time that the pre-sentence investigation report could

be completed and reviewed.
Pickaway App. No. 17CA8                                                                             3


        {¶7}    In March 2017, Dawson was sentenced. Although the State had recommended a

sentence of three years in the Ohio Department of Rehabilitation and Corrections, the trial court

sentenced Dawson to eleven years on the offense of involuntary manslaughter and twelve

months on the offense of trafficking in heroin. The sentences were ordered to run concurrent

with one another.

        {¶8}    Dawson appealed his conviction.


                                     II. Assignment of Error


        {¶9}    Dawson assigns the following error for our review:


        APPELLANT’S SENTENCE WAS CLEARLY AND CONVINCINGLY
        CONTRARY TO LAW.


                                      III. Law and Analysis


                                     A. Standard of Review


        {¶10} The standard of review for reviewing felony sentences is set forth in R.C.

2953.08(G)(2). State v. Marcum, 146 Ohio St.3d 516, 2016–Ohio–1002, 59 N.E.3d 1231, ¶ 22.

Under R.C. 2953.08(G)(2), an appellate court may increase, reduce, or modify a sentence or may

vacate the sentence and remand the matter to the sentencing court if it clearly and convincingly

finds either:


        (a) That the record does not support the sentencing court's findings under

        division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of section

        2929.14, or division (I) of section 2929.20 of the Revised Code, whichever, if

        any, is relevant;
Pickaway App. No. 17CA8                                                                            4


       (b) That the sentence is otherwise contrary to law.

            B. Dawson’s Sentence is Not Clearly and Convincingly Contrary to Law


       {¶11} Dawson claims that his sentence is clearly and convincingly contrary to law

because the “record does not support the trial court’s required consideration of R.C. 2929.11 and

R.C. 2929.12.” Dawson also claims that the “record does not support the court’s findings and

imposition of a maximum sentence.”

       {¶12} Because maximum sentences do not require specific findings referenced in R.C.

2953.08(G)(2)(a), we focus on subpart (b) of that section to determine if the sentence is

otherwise contrary to law. See State v. Farnese, 4th Dist. Washington No. 15CA11, 2015–Ohio–

3533, ¶ 5; State v. Lister, 4th Dist. Pickaway No. 13CA15, 2014–Ohio–1405, ¶ 10. When we

analyze whether a sentence is contrary to law, “ ‘[t]he only specific guideline is that the sentence

must be within the statutory range [.]’ ” State v. Sims, 4th Dist. Gallia No. 10CA17, 2012–Ohio–

238, ¶ 11, quoting State v. Welch, 4th Dist. Washington No. 08CA29, 2009–Ohio–2655, ¶ 7,

quoting State v. Ross, 4th Dist. Adams No. 08CA872, 2009–Ohio–877, ¶ 10. The trial court

must also consider the overriding principles of R.C. 2929.11 and R.C. 2929.12 before imposing a

sentence.

       {¶13} R.C. 2929.11(A) states:

       A court that sentences an offender for a felony shall be guided by the overriding

       purposes of felony sentencing. The overriding purposes of felony sentencing are

       to protect the public from future crime by the offender and others and to punish

       the offender using the minimum sanctions that the court determines accomplish

       those purposes without imposing an unnecessary burden on state or local

       government resources. To achieve those purposes, the sentencing court shall
Pickaway App. No. 17CA8                                                                         5


        consider the need for incapacitating the offender, deterring the offender and others

        from future crime, rehabilitating the offender, and making restitution to the victim

        of the offense, the public, or both.

        {¶14} R.C. 2929.12 also provides a non-exhaustive list of factors a trial court must

consider when determining the seriousness of the offense and the likelihood that the offender

will commit future offenses. State v. Milner, 4th Dist. Washington No. 15CA3, 2015-Ohio-5005,

¶ 8, citing Lister, supra, at ¶ 15.

        {¶15} Here, the trial court stated prior to sentencing Dawson:


                THERE’S A PERSON WHOSE LIFE HAS BEEN LOST BECAUSE OF

        YOUR CONDUCT. TO ME IT’S NEXT TO A MURDER CASE, OKAY.

        THAT’S HOW SERIOUS THIS IS. I KNOW IT’S NOT MURDER, YOU’RE

        NOT CHARGED WITH MURDER, OTHERWISE YOU WOULD BE

        LOOKING AT BEING IN PRISON FOR LIFE. BUT YOU TOOK A LIFE.

        AND HERE’S WHAT I READ, AND THIS JUST SETS ME OFF. THIS IS HER

        FATHER, APPARENTLY TO THE RESPONDING OFFICER.


                “UPON MY ARRIVAL I SPOKE WITH THE REPORTEE AND

        FATHER OF THE VICTIM JAY LILLE [SIC]. MR. LILLE [SIC] ADVISED

        THAT AROUND 5:39 A.M. ON TODAY’S DATE HE WENT TO THE

        VICTIM’S ROOM TO CHECK ON HER AS HE DOES EVERY MORNING

        PRIOR TO GETTING READY FOR WORK.” HERE’S A WORKING MAN

        5:39 A.M. IN THE MORNING CHECKING ON HIS DAUGHTER. NOW

        THAT’S RESPONSIBLE. “HE WAS UNABLE TO GET THE DOOR OPEN

        AND HAD TO FORCE THE DOOR OPEN. MR. LILLE [SIC] FOUND THAT
Pickaway App. No. 17CA8                                             6


      THE VICTIM HAD USED A WALKING CANE TO KEEP THE DOOR SHUT.

      MR. LILLE [SIC] SAW HIS DAUGHTER SITTING CROSS LEGGED ON

      THE FLOOR WITH HER HEAD DOWN ON THE FLOOR. MR. LILLE [SIC]

      ADVISED THAT HE ATTEMPTED TO MOVE HIS DAUGHTER AND FELT

      THAT SHE WAS COLD. HE WAS UNABLE TO PICK HER UP SO HE

      REQUESTED HIS BROTHER LOWELL LILLE [SIC] COME HELP HIM. MR.

      LILLE AND HIS BROTHER PICKED THE VICTIM UP AND CARRIED HER

      INTO THE LIVING ROOM. MR. LILLE [SIC] ADVISED THAT THE

      VICTIM’S SEVEN-YEAR OLD AYDEN WAS STILL ASLEEP IN THE BED

      AND MR. LILLE WAS WORRIED ABOUT HIM WAKING UP AND SEEING

      THE VICTIM DECEASED ON THE FLOOR.”


            NOW THAT’S PROBABLY ETCHED IN HIS MIND THE REST OF

      HIS LIFE. PEOPLE SAY I’M SORRY, I DIDN’T MEAN FOR THAT TO

      HAPPEN, WHAT DO YOU THINK IS GOING TO HAPPEN? DO YOU SEE

      WHAT’S GOING ON IN ROSS COUNTY? THOSE PEOPLE DOWN THERE

      ARE GETTING HEROIN THAT’S LACED WITH FENTANYL THAT’S

      KILLING THEM LIKE FLIES. YOU PEOPLE, YOU JUST AMAZE ME. TO

      BRING THIS POISON AROUND AND SPREAD IT AROUND AND GET

      CAUGHT. YOU GOT CAUGHT. SO YOU’RE GOING TO PAY THE PRICE.

      LET THE MESSAGE GO OUT, YOU DO THIS STUFF IN PICKAWAY

      COUNTY AND YOU KILL THESE PEOPLE, YOU GO TO PRISON. YOU’VE

      BEEN THERE BEFORE, OUR PATHS HAVE CROSSED BEFORE.
Pickaway App. No. 17CA8                                              7


            I READ THE PRESENTENCE INVESTIGATION. I SENT YOU TO

      PRISON FOR NINE MONTHS BACK IN 2002 ON ASSAULT ON A PEACE

      OFFICER. I REMEMBER THAT CASE. THAT’S ANOTHER CRIME THAT

      SETS ME OFF, IS WHEN PEOPLE ASSAULT POLICE OFFICERS. AND

      YOU DID THAT AND YOU DID NINE MONTHS FOR THAT. I WOULD

      THINK AT THAT POINT IN TIME, MR. DAWSON, THAT YOU WOULD

      THINK HEY, IF I’M GOING TO LIVE IN PICKAWAY COUNTY, MAYBE I

      OUGHT TO STRAIGHTEN UP BECAUSE THIS JUDGE AIN’T GOING TO

      PUT UP WITH IT, BUT YOU DIDN’T.


            AND THEN YOU GOT ALL THESE POSSESSION OF DRUGS, AN F-

      5, WHICH STARTED OUT AS AN F-5 IN MUNICIPAL COURT. THE LAW

      DIRECTOR, FOR WHATEVER REASON DOWN THERE, DECIDED TO

      REDUCE IT TO ATTEMPTED POSSESSION, AN M-1, AND GAVE YOU

      120 DAYS IN JAIL AND SUSPENDED IT, $250.00 FINE AND COST,

      TWELVE MONTHS PROBATION, NOT TO USE DRUGS OF ABUSE. THEN

      YOU COME BACK IN ON POSSESSION OF DRUGS IN 2012,

      APPARENTLY OUT OF LICKING COUNTY, SIX MONTHS

      CONFINEMENT AT ODRC, ONE YEAR LICENSE SUSPENSION,

      RECEIVED ORIENT CORRECTIONAL INSTITUTION ON 2/5/13; DRUG

      PARAPHRENALIA 2007 IN MUNICIPAL COURT, $125.00 FINE, OL

      SUSPENDED 12 MONTHS, GIVES YOU DRIVING PRIVILEGES, AND

      THEN YOU HAD PETTY THEFT IN ’82 AS A JUVENILE, POSSESSION OF

      MARIJUANA IN 1981 IN JUVENILE COURT. YOU JUST RANG THE BELL
Pickaway App. No. 17CA8                                                                                8


       TODAY MR. DAWSON. SO WHEN YOU GET OUT YOU CAN ELECT TO

       LIVE HERE IN PICKAWAY COUNTY, OHIO, BUT IF YOU DO THIS KIND

       OF STUFF AND YOU GET CAUGHT, DON’T COME IN AND SAY I’M

       SORRY, BECAUSE THAT DOESN’T PAY THE PIPER.


       {¶16} The trial court did not follow the State’s recommended sentence of three

years. Instead, the trial court sentenced Dawson to twelve months on the trafficking in

heroin charge and eleven years on the involuntary manslaughter charge. But, Dawson

executed the petition to enter guilty plea that specified that he understood that if he

pleaded guilty to the charges, the Court may impose the same punishment as if he had

pleaded not guilty, stood trial, and had been convicted by a jury.

       {¶17} Moreover, the trial court’s sentence on both charges is within the statutory range

for sentencing; and the sentences were run concurrent to one another. Furthermore, in Dawson’s

sentencing entry, the trial court expressly stated that it considered “the criteria set forth in ORC

2929.11 and 2929.12 concerning the imposition of sentence”; and it also considered the

presentence investigation report. Although the trial court did not make specific findings

concerning the various factors in these statutes, it had no obligation to do so. State v. Taylor, 4th

Dist. Athens No. 08CA23, 2009–Ohio–3119, ¶ 13, citing State v. Woodruff, 4th Dist. Ross No.

07CA2972, 2008–Ohio–967, ¶ 16. Therefore, we reject Dawson’s argument.

       {¶18} Dawson does not cite to any other failure of the trial court to comply with other

“applicable rules and statutes.” We, thus, find that Dawson’s maximum sentence is not clearly

and convincingly contrary to law. See State v. Kulchar, 4th Dist. Athens No. 10CA6, 2015–

Ohio–3703, ¶ 47.

       {¶19} Accordingly, we overrule Dawson’s sole assignment of error.
Pickaway App. No. 17CA8                                                                      9


                                       IV. Conclusion


        {¶20} Having overruled Dawson’s assignment of error, we affirm the judgment of the

trial court.


                                                                   JUDGMENT AFFIRMED.
Pickaway App. No. 17CA8                                                                               10


                                       JUDGMENT ENTRY

        It is ordered that the JUDGMENT IS AFFIRMED. Appellant shall pay the costs.

        The Court finds that reasonable grounds existed for this appeal.

       It is ordered that a special mandate issue out of this Court directing the Pickaway County
Court of Common Pleas to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed sixty days upon the bail previously posted. The
purpose of a continued stay is to allow Appellant to file with the Supreme Court of Ohio an
application for a stay during the pendency of proceedings in that court. If a stay is continued by
this entry, it will terminate at the earlier of the expiration of the sixty day period, or the failure of
the Appellant to file a notice of appeal with the Supreme Court of Ohio in the forty-five day
appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme Court of Ohio.
Additionally, if the Supreme Court of Ohio dismisses the appeal prior to expiration of sixty days,
the stay will terminate as of the date of such dismissal.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the
Rules of Appellate Procedure.

Abele, J. and McFarland, J.: Concur in Judgment and Opinion.


                                                For the Court


                                                By: ____________________________
                                                    Marie Hoover, Presiding Judge




                                      NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and
the time period for further appeal commences from the date of filing with the clerk.